Exhibit 10.1
AGREEMENT FOR ELECTRIC SERVICE
THIS AGREEMENT is entered into and effective this 6th day of March, 2009, by and
between Hawkeye Tri-County Electric Cooperative d/b/a Hawkeye REC (“Seller”),
24049 State Hwy 9, Cresco, Iowa 52136-0090, a cooperative corporation, organized
and existing under the laws of the State of Iowa, and Homeland Energy Solutions,
LLC (“Customer”), a corporation organized and existing under the laws of the
State of Iowa, as operator of the Homeland Energy Ethanol Production Plant to be
located in Chickasaw County, Iowa.
WHEREAS, Seller is a cooperative electric corporation engaged in the business of
providing electric power and energy at retail to consumers located in its
assigned service area; and
WHEREAS, Customer operates facilities associated with the production,
transportation, and storage of ethanol at its Homeland Energy Ethanol Plant
(“Project”), located in Chickasaw County, Iowa; and
WHEREAS, the Iowa Utilities Board (“IUB”) has previously established the
electric service area for Seller, which area includes within its boundaries
Customer’s Project, and Seller is permitted by law to supply electric power and
energy to Customer at this location; and
WHEREAS, Seller and Customer desire to enter into an agreement for the sale by
Seller and purchase by Customer of electric power and energy for Customer’s
operations, as hereinafter provided:
NOW, THEREFORE, in consideration of the mutual promises contained herein, Seller
and Customer agree as follows:
1. Definitions. The following terms as used in this Agreement shall have the
following meanings:
(A) Effective Date. The date written above in the first paragraph of the
Agreement.
(B) In Service Date. The Date Customer begins processing ethanol at the Homeland
Energy Ethanol Production Plant.
(C) Start-Up Period. The Start-up Period shall be the period between the
Effective Date and the In Service Date.
(D) Point of Delivery. Electric service shall be three-phase (3f) 60 Hz, at
service voltages mutually agreed upon by Customer and Seller and shall be
delivered at the secondary terminals of the service transformer(s) on the
property of Customer. Seller shall request its Wholesale Supplier to provide the
transmission facilities necessary to permit Seller to provide the electric
service to Customer. To the extent Seller is required to make a contribution in
aid to the construction of necessary transmission facilities, Seller reserves
the right to pass those costs through to Customer as an advance as specified in
Section 5.D, and detailed on the attached Schedule.
*** Portions omitted pursuant to a request for confidential treatment and filed
separately with the SEC.

 

 



--------------------------------------------------------------------------------



 



(E) Metering Point. Metering by the Seller will be at 7,200/12,470 volts in
advance of all service transformers and located in the substation constructed by
the Cooperative.
(F) Uncontrollable Forces. Any cause beyond the control of the party affected,
including, but not limited to, failure of facilities, flood, earthquake, storm,
fire, ice, lightning, wildlife, epidemic, war, riot, civil disturbances, strikes
or labor disturbances, sabotage, or restraint by court order or public
authority, which by exercise of due foresight such party could not reasonably
have been expected to avoid, and which, by exercise of due diligence, it is
unable to overcome.
(G) Contract Demand. Maximum power and energy which Seller is obligated to
provide to customer.
(H) Wholesale Supplier. Dairyland Power Cooperative (“Dairyland”), the wholesale
power supplier currently providing service to Seller.
2. Service — Character of Use.
(A) Seller shall supply and sell to Customer, and Customer shall take and
purchase from Seller, during the term of and subject to the provisions of this
Agreement, the total electric power and energy required for Customer’s Project
and shall not use the electric power and energy as a supplement to any other
supply, except in cases of emergency when Customer may be permitted to utilize
back-up generation that may be installed by Customer. The Contract Demand for
service is 9,000 kilowatts (kW).
(B) After the effective date and during the term of this Agreement, if any
change in any state or federal law, rule or regulation, or change in the agency
or judicial application or interpretation of said law, rule or regulation,
requires a change in the delivery or sale of electric power and energy to
Customer by Seller, then an amended Agreement shall be made and entered into
between the Seller and Customer within forty-five (45) days of the effective
date of such change to permit the Customer and Seller to incorporate such change
and its impact into this agreement.
3. Specification of Electric Energy — Delivery. The Seller’s Wholesale Supplier
controls the frequency of current provided by the Seller. All electric energy
delivered hereunder shall be in the form of three-phase alternating current at a
frequency of 60 Hertz and a voltage of 12,470 kV delivered to the Point of
Delivery. Except for periods of outage or infrequent and unavoidable
fluctuations, the frequency shall be maintained within one-tenth (1/10) of a
cycle per second.

 

2



--------------------------------------------------------------------------------



 



4. Facilities.
(A) The Seller will furnish, install and maintain the electrical facilities
necessary to properly and adequately deliver to the Customer all of the electric
power and energy required under the terms and conditions of this Agreement to
the Point of Delivery. Customer will be responsible for all facilities beyond
the Point of Delivery. Customer and Seller will coordinate the planning and
design of their respective facilities to meet all safety and operational needs
and conform to all applicable Federal and State electric service quality and
reliability rules and regulations.
(B) If utilization of electric energy by Customer should cause fluctuations or
disturbances with the flow of energy on the distribution or transmission lines
of Seller or Dairyland which can be specifically identified, and verified by
Seller, as the cause of the deterioration of service to other customers,
including, telephone, television, or other communication facilities service,
Seller shall have the right to require the installation by Customer of suitable
apparatus to correct or limit such a fluctuation or disturbance at no cost to
Seller. This corrective action shall be taken within a reasonable period of time
after notification in writing to Customer by Seller. If such corrective action
is not taken in a timely manner, Seller shall have the right to cause reasonable
corrective measures to be taken, and Customer herby agrees to pay all reasonable
and actual costs associated with such action.
(C) Any motors greater than 150 horsepower must be provided or equipped with
soft start controllers.
(D) Customer shall have responsibility and shall bear the expense to maintain
all electric facilities owned by Customer, and Seller and Wholesale Supplier
shall have responsibility and shall bear the expense to maintain all
transmission, distribution, and other facilities owned or operated by Seller and
Wholesale Supplier, except as otherwise expressly provided herein.
(E) Each party shall indemnify and hold harmless the other party, and its
partners, operator, affiliates, agents, and their officers, directors,
representatives, designees, and employees, from and against any and all claims,
causes of action, losses, suits, penalties, damages, judgments, liabilities,
costs, and expenses, including but not limited to court costs, costs of
settlement, litigation costs and reasonable attorney’s fees occurring on its
respective side of the Point of Delivery or caused by any negligent or willful
act or omission by the indemnifying party in performing their obligations
hereunder; provided, however, that nothing herein contained shall be construed
as relieving or releasing either party from liability for injury or damage,
wherever occurring, resulting from its own negligence or the negligence of its
officers, servants, agent or employees, and in the event of concurrent
negligence there shall be contribution in accordance with the laws of Iowa; and
provided further, that each of the parties hereto shall be solely responsible
for injury or damage, wherever occurring, due solely to any defect in equipment
installed, furnished or maintained by such party, except as otherwise provided
herein.

 

3



--------------------------------------------------------------------------------



 



The electric power and energy supplied under this Agreement is supplied upon the
express condition that after it passes the Point of Delivery it becomes the
property of Customer and neither Seller nor Dairyland shall be liable for loss
or damage to any person or property whatsoever, resulting directly or indirectly
from the use, misuse, or presence of said electric power and energy on the
Customer’s premises or elsewhere, after it passes the Point of Delivery, except
where such loss or damage shall be shown to have been occasioned by the
negligence of Seller, Dairyland, their agents or employees.
Except in the case of gross negligence or intentional misconduct, no party shall
be liable for any indirect, consequential, special, exemplary, or punitive
damages of any nature arising out of or related to actions taken or omissions of
such party in connection with this Agreement.
(F) Customer shall provide Seller a suitable 2.59 acre site for the purpose of
constructing and maintaining transmission facilities and a distribution
substation at no cost to Seller or Dairyland. The site provided is to be graded
and compacted by Customer to the elevation agreed upon by the Parties. The real
estate conveyed shall be free of any encumbrances or title defects and shall be
conveyed by Warranty Deed. Customer land provided for this purpose shall be
included as a credit toward the contribution in aid of construction at a
valuation of $*** per acre, for a total contribution of $***.
A suitable road to access the substation facilities shall be provided and
maintained by Customer for use by Customer, Seller, Dairyland Power Cooperative,
and their agents.
5. Monthly Rate.
(A) Customer shall pay Seller for the electric power and energy provided
hereunder those amounts set forth in the attached Rate Schedule, which schedule
may be changed by the Cooperative’s Board of Directors, subject to the
limitations set forth below. The attached Rate Schedule is incorporated herein
by reference. However, the Minimum Charge as specified in said Rate Schedule
shall be waived by Seller during the Start-up Period.
(B) Seller will provide Customer advance written notice of any change in
Seller’s tariff rate at least 30 days prior to the effective date of such
change. Customer understands that a change in character of use by Customer may
impact Customer’s eligibility for the rate set forth in paragraph 5(A) above.
(C) Any legal direct tax applicable to service rendered under this Agreement
shall be charged to Customer by Seller, in the form of a direct monthly
pass-through without modification of the amount. If any such direct cost is
subsequently modified or removed, Seller shall make an identical modification or
removal of the charge to Customer under this Agreement, effective as of the same
date the modification or removal of the tax becomes effective. Customer reserves
the right to contest or object to any such direct tax or charge applicable or
potentially applicable to service under this Agreement with the appropriate
taxing authority.
*** Portions omitted pursuant to a request for confidential treatment and filed
separately with the SEC.

 

4



--------------------------------------------------------------------------------



 



(D) Facilities Charge. In order to provide electric service to the Customer, the
Seller and Dairyland must construct certain facilities. Seller and Dairyland
have agreed to construct a substation and the transmission facilities necessary
to interconnect the new substation with Dairyland’s transmission network without
an advance in aid to construction by Customer. In addition, temporary and
permanent line extensions from the substation to the Project shall be required
for use in serving the customer, which have been constructed at a total cost of
$***. Customer has made a non-refundable advance in aid to construct said
facilities equal to $***. The entire cost of the temporary line extension and
permanent line extension required to extend service from the substation to the
Project and shall be paid by Customer, with the balance of $*** (less the credit
of $*** referenced in section 4.F above) being collected through the
Distribution System Charge contained on the attached rate Schedule.
In the event it is determined, subsequent to the execution of this Agreement,
that additional facilities or modifications to planned facilities are required,
the parties agree to negotiate in good faith with respect to the design,
modification, and construction of the additional or modified facilities and the
payment to be made by Customer to Seller for the additional or modified
facilities.
6. Capital Credits. The Seller’s Board of Directors may classify its patrons and
business and allocate the excess, if any, of its receipts over expenses in any
year as patronage capital credits to the various patronage classifications.
Allocations of the patronage capital credits may consider a variety of relevant
factors such as the cost of rendering service, the margins produced by such
service, the terms of the Agreement with patrons, and the obligations of the
parties involved. The Seller has created or may create a separate classification
of business applicable to its patrons receiving service under the rate schedule
applicable to the Customer, and patronage capital credits may accrue at a
different rate for that classification of members. The right of Customer to
receive patronage capital credits shall survive the expiration or other
termination of this Agreement.
7. Power Factor. Customer shall make reasonable efforts to operate its
facilities at close to unity power factor. Except during compressor motor
starting, power factor may be less than ninety-eight percent (98%), but the
Customer agrees to the reactive billing demand for the month will be the maximum
amount of lagging kVAR established by the Customer for any period of 60
consecutives minutes during the month for which the bill is rendered that is in
excess of the kVAR equivalent to a 98% lagging power factor.
8. Metering.
(A) Metering shall be by digital primary meters for recording and monitoring
electrical usage and demand. The meters shall have the capability to be
monitored by telephone line or other electrical signal. The meters shall be
periodically inspected and tested for the purpose of establishing that metering
equipment is connected properly, meters are adjusted to register power and
energy accurately, and proper metering records are prepared and maintained.
Seller shall notify Customer in advance of the time of any meter testing so that
a representative of the Customer may be present.
*** Portions omitted pursuant to a request for confidential treatment and filed
separately with the SEC.

 

5



--------------------------------------------------------------------------------



 



(B) Meters may be sealed at the sole discretion of Wholesale Supplier and, if
sealed, the seals shall be broken only upon occasions when the meters are to be
inspected, tested, or adjusted, and authorized representatives of Customer and
Seller or Wholesale Supplier shall be afforded reasonable opportunity to be
present upon such occasions. Seller or Wholesale Supplier shall inspect and
test, or cause to be inspected and tested, metering equipment at least yearly,
and at any other reasonable time upon request by Customer. Any meter found to be
defective or inaccurate shall be repaired and readjusted or replaced by Seller
at no cost to the Customer. Should any meter fail to register the power and
energy delivered during any period, such deliveries shall, for billing purposes
and payment purposes, be estimated for such period using the best information
available. If the customer requests a meter test, the Customer shall pay the
cost of such test if the meter has been previously tested within the past
12 months and the meter was found to be within accuracy standards set.
(C) The meter readings shall be presumed to be accurate as to the quantity of
power and energy taken by Customer unless, upon test, the meter is found to be
in error by more than the limit set forth in the applicable rule of the IUB.
9. Billing and Payment.
(A) The customer shall pay the Seller for electric power and energy furnished
hereunder at the rates specified above.
(B) Bills for service hereunder, shall be by electronic funds transfer to a bank
designated by Seller. Such payment shall be within ten (10) days after the
issuance of the bill each month for electric power and energy furnished for the
monthly billing period. If the Customer shall fail to make any such payment by
the due date, the Seller may discontinue service to the Customer upon giving
five (5) days’ written notice to the Customer of its intention to do so;
provided however, Customer may cure any intent to discontinue service for
nonpayment by causing Seller to receive all amounts duly owing and outstanding
before the end of the five (5) day notice period. Seller may also disconnect
service if Customer fails to comply with standards established by the utility
for interconnection, safety, and operating reliability; for any breach of
contract that jeopardizes the health and safety of persons or the integrity of
the utility electric system; for reasonable periods for the purpose of
maintenance, testing, replacement, and repair of the utility system; Customer’s
failure to comply with the Seller’s electric service tariff, Articles of
Incorporation, or Bylaws; or for any other cause as set forth in the rules of
the IUB. In this event, Customer shall have 30 day notification period to remedy
its operation and meet standards as requested. The prompt payment provisions
provided herein and the cash deposit set forth below recognize the Seller’s
willingness to finance and carry the risk related to the substation investment
and a portion of the distribution delivery system.
(C) An amount equal to $*** shall be paid by Customer to Seller in advance of
Seller providing electric service as a customer deposit. Such deposit shall be
in an account, upon which Seller shall be entitled to draw upon such account at
anytime its wholesale electric bill for service to Customer becomes due prior to
receiving payment from Customer pursuant to Paragraph 9(B) or in the event of
nonpayment by Customer; if Seller draws on such account, it shall replace funds
in such account within one (1) day of receiving payment from Customer.
*** Portions omitted pursuant to a request for confidential treatment and filed
separately with the SEC.

 

6



--------------------------------------------------------------------------------



 



(D) The Seller may from time to time change the required deposit amount based
upon the Customer’s historical actual or projected power and energy consumption
and the Seller’s historical or projected costs for Customer’s power and energy
consumption. Customer acknowledges that the deposit required hereunder is
intended to take into account the Seller’s willingness to finance a portion of
the cost of the facilities required to provide service to Customer as set forth
in Section 5(D) above.
10. Additional Terms. The electric service contracted for herein is to be
provided and taken in accordance with the provisions of this Agreement for
Electric Service and all applicable provisions of the laws of the State of Iowa.
Customer shall be a member of Seller and shall be bound by the provisions of the
Articles of Incorporation and the Bylaws of the Seller and by such rules and
regulations as may from time to time be adopted by the Seller. Each party agrees
that it will at all times maintain its lines and equipment and other facilities
required under this Agreement in a safe operating condition in conformity with
generally accepted standards for electric utilities in the State of Iowa.
11. Resale. Customer understands and agrees that the electric service provided
under this Agreement is for the operation of the Customer’s Homeland Energy
Ethanol Plant and related purposes. Accordingly, such power and energy shall not
to be resold, used, delivered, shared, or distributed to any other person, firm,
corporation, association, or cooperative for use on the site for other purposes
or outside the site for any purpose.
12. Force Majeure and Liability. Neither Seller nor Customer shall be considered
to be in default in performance of any obligation hereunder, other than its
obligation to make payments for energy and services received, if failure of
performance shall be due to Uncontrollable Forces. No party shall, however, be
relieved of liability for failure of performance, if such failure is due to
causes arising out of its own negligence or failure to remove or remedy with
reasonable dispatch. Nothing contained herein, however, shall be construed to
require any party to prevent or settle a strike or labor disturbance against its
will. Neither party shall be liable for consequential damages arising out of the
failure to provide or to take electric power or energy under this Agreement.
13. Firm Service. Subject to the provisions of this Agreement, the electric
service, rates and charges provided herein are for firm service, subject to
emergency curtailments made on an equitable basis as to other firm customers of
Seller. The parties will communicate and coordinate operations to the extent
practical given the conditions then existing. Seller shall attempt to provide
Customer with advance notice of any planned outages when practical and to
restore service promptly in light of the circumstances then existing. Seller
anticipates, but does not guaranty, Firm Service will be available to Customer
no later than March 9, 2009.

 

7



--------------------------------------------------------------------------------



 



14. Notices. Any notice required to be given to either party under the terms and
provisions of this Agreement may be given by mailing such notice to Customer or
Seller by United States mail. The notice shall bear the date of its mailing and
shall become effective on and after receipt. Each party shall designate from
time to time persons entitled to receive notice. As of the execution of this
Agreement, the individuals and addresses to be used for notices are as follows:
If to Customer:
Homeland Energy Solutions, L.L.C.
Attn: Walt Wendland, CEO
2779 Iowa Highway 24
Lawler, Iowa 54124
If to Seller:
Hawkeye Tri-County Electric Cooperative
Attn: CEO/General Manager
24049 State Highway 9
P.O. Box 90
Cresco, Iowa 52136-0090
15. Waiver. No waiver, expressed or implied, to any breach of any one or more of
the covenants or agreements hereof shall be deemed to be a waiver of any
subsequent breach.
16. Right of Access. Subject to safety and other reasonable admission policies,
duly authorized representatives of Seller and its Wholesale Supplier are
authorized and shall be permitted to enter the Customer’s premises at all
reasonable times in order to carry out the provisions of this Agreement.
17. Term of Agreement. This Agreement shall become effective on the Effective
Date, and except as otherwise provided herein shall remain in effect for ten
(10) years from the In Service Date and shall terminate on the tenth (10th)
anniversary of the In Service Date.
18. Continuation Beyond Term. Customer, at its option, may continue to receive
the service described herein following expiration of the above-described term,
which service will be provided at the rates provided herein, subject to change
by consent or by the Board of Directors of Seller, provided Customer shall be
entitled to notice of any such change in the event service is continued beyond
the initial term, then this Agreement shall be for a minimum term of two (2)
years. Either party shall then have the right to terminate this Agreement upon
giving six (6) months’ written notice of its intention to terminate.
19. Succession. This Agreement shall be binding upon and inure to the benefit of
the successors, legal representatives and assigns of the respective parties
hereto. Customer shall not assign all or any portion of its rights or
obligations of this Agreement without first obtaining Seller’s written consent
to assignment, which consent shall not be unreasonably withheld. In the event
the Customer assigns all or any part of its rights under this Agreement,
Customer shall remain liable for the performance for all Customer’s obligations
hereunder, notwithstanding the assignment.

 

8



--------------------------------------------------------------------------------



 



20. Law Governing. This Agreement shall be construed and governed in accordance
with the laws of the State of Iowa.
21. Amendment. This Agreement may be amended from time to time through the
execution by the parties of separate, written amendments.
22. Cancellation Clause. In the event the Customer ceases operation during the
term of this Agreement and as a result desires to cancel the Agreement for
Electric Service, the Customer shall be liable for a lump sum payment to Seller
of an amount determined as follows:
A = B + C + D - E
Where,
A = Cancellation Charge
B = Any applicable charges incurred by Seller from its Wholesale Supplier
associated with cancellation of service.
C = Any outstanding charges for electric service, and any amounts payable in
future periods by reason of provisions in the rate applicable to Seller, if any.
D = The monthly Facilities Charge payment multiplied times the number of months
remaining until expiration of the Term as set forth in Section 17 above.
E = Salvage value net of the Cost of removal of facilities directly associated
with providing service to the Customer. The Seller shall make the determination
concerning salvage value and shall provide documentation to Customer supporting
the same.
23. Load Forecast. At the Seller’s request, Customer shall provide Seller
projections of monthly and/or annual capacity and energy requirements for the
subsequent calendar year and succeeding years. Customer shall also notify Seller
whenever a major change in load forecast occurs. Seller shall not be obligated
to supply more than the Contract Demand in any 30-minute period.
24. Dispute Resolution. The Parties agree to attempt to resolve any controversy
or claim arising out of or relating to this Agreement, or breach thereof, by
negotiations between the Parties. If negotiations fail to resolve the conflict
within thirty (30) days, the Parties agree to participate in voluntary
mediation.

 

9



--------------------------------------------------------------------------------



 



If mediation does not resolve any controversy or claim within thirty (30) days,
any Party may seek resolution of the controversy or claim in accordance with the
rules of the American Arbitration Association, subject to the limitations of
this section. The arbitrator (or, if a three-arbitrator panel is requested by
any Party, each of the arbitrators) shall be a disinterested person of
recognized competence in the field in which the issues sought to be resolved
have arisen, with at least ten (10) years of experience in that field. The
arbitrator(s) shall have jurisdiction and authority only to interpret and
determine compliance with the provisions of this Agreement insofar as shall be
necessary in the determination of the issues properly submitted to them. The
arbitrator(s) shall not have jurisdiction or authority to amend, alter, cancel,
or rescind any provisions of this Agreement. This Agreement to arbitrate and any
other agreement or consent to arbitrate entered into in accordance with this
section shall be specifically enforceable under the prevailing law of any court
having jurisdiction. Notice of the demand for arbitration will be filed in
writing with the other Party to the Agreement.
25. Demand Increase. If there is a need for an increase in the Contract Demand,
Seller and Dairyland shall determine whether any additions or modifications to
existing facilities will be required to accommodate the increased demand.
Customer shall provide advance payment of the estimated cost of any required
studies. If Customer is the sole beneficiary of the increased demand capacity
they will assume the entire cost of the studies, however if other entities will
benefit from these studies Customer will only pay their equitable share. If
Seller and Dairyland determine that additions or modifications are required,
Seller and Dairyland shall estimate the installed cost of such additional or
modified facilities (the “Additional Facilities”) and the estimated time
required to install Additional Facilities.
The need for Additional Facilities and the estimated installed cost and
installation time shall be communicated to Customer, in writing, within
forty-five (45) days of the date of Customer’s notice of the need for an
increased demand, or as soon as practicable thereafter if there is a need to
consult with third parties.
After reviewing the estimated installed cost and installation time, Customer may
withdraw its notice of intent to increase its demand or Customer may elect to
increase its demand. If Customer elects to increase its maximum demand, Customer
shall reimburse Seller and Dairyland for its share of the quoted cost (or a
portion thereof) of the Additional Facilities on a progress payment basis with
payments made by Customer within thirty (30) days of billing.
Customer shall reimburse Seller and Dairyland for the full cost of the
Additional Facilities if Customer is the only entity benefited by the Additional
Facilities. Customer shall reimburse Seller and Dairyland for an equitable share
of the cost of the Additional Facilities if other entities are benefited by the
Additional Facilities. Additional Facilities may require a modification of the
rate as negotiated by the parties.

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

                  ATTEST:       HAWKEYE TRI-COUNTY ELECTRIC COOPERATIVE    
 
               
 
      By:   /s/ Dean Fisher    
 
               
Secretary
          President    
 
                ATTEST:       HOMELAND ENERGY SOLUTIONS, L.L.C.    
 
               
 
      By:   /s/ Walter Wendland    
 
         
 
   

 

11



--------------------------------------------------------------------------------



 



RATE SCHEDULE
Homeland Energy Ethanol Plant

a.  
Base Prices. The base prices of delivered electricity for the Customer shall be
as follows:

     
Consumer Charge:
  $***/Month
Substation Charge:
  $***/Month/In years 1 – 7
O&M Charge:
  $***/Month
Distribution System Charge:
  $***/Month/In years 1 – 5
Distribution Delivery Charge:
  $***/kWh/Month
Purchased Power Charge:
  Equal to Seller’s average Wholesale Power Costs*

      *  
The Seller’s Wholesale Power Costs currently include the following components:

     
Seasonal Peak Period Demand Charges
   
Summer Season
  $*** per KW per year
Winter Season
  $*** per KW per year
Transmission Demand Charge
  $*** per KW per month
Reactive Demand Charge
  $*** per kVAR of maximum kVAR per month
 
   
Energy Charges
   
On-Peak Energy
  $*** per kWh per month
Off-Peak Energy
  $*** per kWh per month
Economic Development Credit
  $*** per kWh per month; in years 1 – 3; maintaining 65% load factor

      *  
The above kWh rates shall be increased or decreased the same amount as any
increase or decrease in the Cooperative’s wholesale rates due to a wholesale
power cost adjustment.

The Seller’s Wholesale Power Costs for purposes of calculating the Purchased
Power Charge above shall be based upon Dairyland Power Cooperative’s Rate
Schedule A-1, Firm Power, as it may be amended from time to time, and shall
include the Economic Development Credit to the extent service to Customer
qualifies for said Credit.
Notwithstanding the foregoing, Customer shall pay a minimum bill each month
equal to the Distribution Delivery Charge rate and the wholesale rate times
3,500,000 kWh, plus the Customer Charge, Substation Charge, O&M Charge, and
Distribution Delivery charge. [Based upon the foregoing rate schedule, the
minimum monthly bill would be $***].
The Facility Charge is based upon a substation capable of serving a 10 MW plant.
A larger substation will require a higher monthly charge and may impact the
minimum bill.
*** Portions omitted pursuant to a request for confidential treatment and filed
separately with the SEC.

 

12



--------------------------------------------------------------------------------



 



Customer acknowledges that in order to increase reliability of service, Seller
has agreed to maintain certain standby transformers and other facilities on
hand, which facilities would not be required to serve any of Seller’s other
Customers. The O&M Charge of $*** per month includes and amount to compensate
Seller for maintaining such facilities on hand.

b.  
Future Taxes:

All additional future energy, environmental, or other taxes, which are not
currently in place but are levied in the future upon delivery and/or sale of
electric power and energy, may be added to the charges specified under this
Rate. Said future taxes are in addition to any other necessary rate increases.

c.  
Rate Increases/Modifications:

The above Rate has been based upon the Seller’s current rate for power purchases
from its power supplier and other factors impacting Seller’s rates. Seller does
not provide any rate guarantees, and Seller reserves the right to change and/or
modify the Rate charged hereunder at the discretion of the Seller’s Board of
Directors. Seller agrees that any rate changes will be made on a
non-discriminatory manner.
*** Portions omitted pursuant to a request for confidential treatment and filed
separately with the SEC.

 

13